WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorney at Law -         OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON



TONY SMITH,                                                             Case No. 3:16-cv-00188-KI

       Plaintiff,

vs.                                                                                         ORDER

COMMISSIONER of Social Security,

       Defendant.


       Attorneys' fees in the amount of $11,143.00 are hereby awarded to Attorney Tim Wilborn

pursuant to 42 U.S.C. § 406(b). Previously, this court awarded fees pursuant to the Equal Access

To Justice Act (BAJA), 28 U.S.C. § 2412. When issuing the § 406(b) check, the agency is directed

to subtract the amount of the BAJA fees previously received by the attorney and to send to Plaintiffs

attorney, Tim Wilborn, at the address above, the balance of $4,042.74, minus any user fee. Any

amount withheld after all administrative and court attorneys fees are paid should be released to the

claimant.
                                  r
       DATED thisi f - day of      J~                  , 2020.




Presented by:
s/ Tim Wilborn, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff

ORDER - Page 1
